Exhibit 10.3.8

 


EMPLOYMENT AGREEMENT

 

This Agreement is made as of the Effective Date between Broadwing Inc.
(“Employer”), and Matthew W. Booher (“Employee”).  For purposes of this
Agreement, the “Effective Date” is October 25, 2002.

 

Employer and Employee agree as follows:

 

1.                                       Employment.  By this Agreement,
Employer and Employee set forth the terms of Employer’s employment of Employee
on and after the Effective Date.  Any prior agreements or understandings with
respect to Employee’s employment by Employer are canceled as of the Effective
Date.

 

2.                                     Term of Agreement.   The term of this
Agreement initially shall be the one year period commencing on the Effective
Date.  On the first anniversary of the Effective Date and on each subsequent
anniversary of the Effective Date, the term of this Agreement automatically
shall be extended for a period of one additional year.  Notwithstanding the
foregoing, the term of this Agreement is subject to termination as provided in
Section 13.

 

3.                                       Duties.

 

A.            Employee will serve as Senior Vice President, Finance for
Broadwing Communications Inc. or in such other equivalent capacity as may be
designated by the Chief Executive Officer of Employer. Employee will report to
the Chief Financial Officer of Employer or to such other officer as the Chief
Executive Officer of Employer may direct.

 

B.            Employee shall furnish such managerial, executive, financial,
technical, and other skills, advice, and assistance in operating Employer and
its Affiliates as Employer may reasonably request.  For purposes of this
Agreement, “Affiliate” means each corporation which is a member of a controlled
group of corporations (within the meaning of section 1563(a) of the Internal
Revenue Code of 1986, as amended (the “Code”)) which includes Employer.

 

C.            Employee shall also perform such other duties, consistent with the
provisions of Section 3.A., as are reasonably assigned to Employee by the Chief
Financial Officer of Employer.

 

D.            Employee shall devote Employee’s entire time, attention, and
energies to the business of Employer and its Affiliates.  The words “entire
time, attention, and energies” are intended to mean that Employee shall devote
Employee’s full effort during reasonable working hours to the business of
Employer and its Affiliates and shall devote

 

--------------------------------------------------------------------------------


 

at least 40 hours per week to the business of Employer and its Affiliates. 
Employee shall travel to such places as are necessary in the performance of
Employee’s duties.

 

4.                                       Compensation.

 

A.            Employee shall receive a base salary (the “Base Salary”) of at
least $200,000.00 per year, payable not less frequently than monthly, for each
year during the term of this Agreement, subject to proration for any partial
year.  Such Base Salary, and all other amounts payable under this Agreement,
shall be subject to withholding as required by law.

 

B.            In addition to the Base Salary, Employee shall be entitled to
receive an annual bonus (the “Bonus”) for each calendar year for which services
are performed under this Agreement.  Any Bonus for a calendar year shall be
payable after the conclusion of the calendar year in accordance with Employer’s
regular bonus payment policies.  Each year, Employee shall be given a Bonus
target of not less than $100,000.00.  Employees Bonus target for 2002 shall be
pro-rated with 2/12ths based on this new target and new objectives, and 10/12ths
at Employees prior bonus target and objectives.

 

C.            On at least an annual basis, Employee shall receive a formal
performance review and be considered for Base Salary and/or Bonus target
increases.

 

5.                                       Expenses.  All reasonable and necessary
expenses incurred by Employee in the course of the performance of Employee’s
duties to Employer shall be reimbursable in accordance with Employer’s then
current travel and expense policies.

 

6.                                       Benefits.

 

A.            While Employee remains in the employ of Employer, Employee shall
be entitled to participate in all of the various employee benefit plans and
programs, or equivalent plans and programs, which are made available to
similarly situated officers of Employer.

 

B.            Notwithstanding anything contained herein to the contrary, the
Base Salary and Bonuses otherwise payable to Employee shall be reduced by any
benefits paid to Employee by Employer under any disability plans made available
to Employee by Employer.

 

C.            During each year of this Agreement, Employee will be granted stock
options under Employer’s 1997 Long Term Incentive Plan or any similar plan made
available to employees of Employer.

 

7.             Confidentiality.  Employer and its Affiliates are engaged in the
telecommunications industry within the U.S.  Employee acknowledges that in the
course of employment with the Employer, Employee will be entrusted with or
obtain access to

 

2

--------------------------------------------------------------------------------


 

information proprietary to the Employer and its Affiliates with respect to the
following (all of which information is referred to hereinafter collectively as
the “Information”); the organization and management of Employer and its
Affiliates; the names, addresses, buying habits, and other special information
regarding past, present and potential customers, employees and suppliers of
Employer and its Affiliates; customer and supplier contracts and transactions or
price lists of Employer, its Affiliates and their suppliers; products, services,
programs and processes sold, licensed or developed by the Employer or its
Affiliates; technical data, plans and specifications, present and/or future
development projects of Employer and its Affiliates; financial and/or marketing
data respecting the conduct of the present or future phases of business of
Employer and its Affiliates; computer programs, systems and/or software; ideas,
inventions, trademarks, business information, know-how, processes, improvements,
designs, redesigns, discoveries and developments of Employer and its Affiliates;
and other information considered confidential by any of the Employer, its
Affiliates or customers or suppliers of  Employer, its Affiliates.  Employee
agrees to retain the Information in absolute confidence and not to disclose the
Information to any person or organization except as required in the performance
of Employee’s duties for Employer, without the express written consent of
Employer; provided that Employee’s obligation of confidentiality shall not
extend to any Information which becomes generally available to the public other
than as a result of disclosure by Employee.

 

8.                                       New Developments.  All ideas,
inventions, discoveries, concepts, trademarks, or other developments or
improvements, whether patentable or not, conceived by the Employee, alone or
with others, at any time during the term of Employee’s employment, whether or
not during working hours or on Employer’s premises, which are within the scope
of or related to the business operations of Employer or its Affiliates (“New
Developments”), shall be and remain the exclusive property of Employer. 
Employee shall do all things reasonably necessary to ensure ownership of such
New Developments by Employer, including the execution of documents assigning and
transferring to Employer, all of Employee’s rights, title and interest in and to
such New Developments, and the execution of all documents required to enable
Employer to file and obtain patents, trademarks, and copyrights in the United
States and foreign countries on any of such New Developments.

 

9.                                       Surrender of Material Upon
Termination.  Employee hereby agrees that upon cessation of Employee’s
employment, for whatever reason and whether voluntary or involuntary, Employee
will immediately surrender to Employer all of the property and other things of
value in his possession or in the possession of any person or entity under
Employee’s control that are the property of Employer or any of its Affiliates,
including without any limitation all personal notes, drawings, manuals,
documents, photographs, or the like, including copies and derivatives thereof,
relating directly or indirectly to any confidential information or materials or
New Developments, or relating directly or indirectly to the business of Employer
or any of its Affiliates.

 

3

--------------------------------------------------------------------------------


 

10.                                 Remedies.

 

A.                                   Employer and Employee hereby acknowledge
and agree that the services rendered by Employee to Employer, the information
disclosed to Employee during and by virtue of Employee’s employment, and
Employee’s commitments and obligations to Employer and its Affiliates herein are
of a special, unique and extraordinary character, and that the breach of any
provision of this Agreement by Employee will cause Employer irreparable injury
and damage, and consequently the Employer shall be entitled to, in addition to
all other remedies available to it, injunctive and equitable relief to prevent a
breach of Sections 7, 8, 9, 11 and 12 of this Agreement and to secure the
enforcement of this Agreement.

 

B.                                     Except as provided in Section 10.A., the
parties agree to submit to final and binding arbitration any dispute, claim or
controversy, whether for breach of this Agreement or for violation of any of
Employee’s statutorily created or protected rights, arising between the parties
that either party would have been otherwise entitled to file or pursue in court
or before any administrative agency (herein “claim”), and waives all right to
sue the other party.

 

(i)                                     This agreement to arbitrate and any
resulting arbitration award are enforceable under and subject to the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”).  If the FAA is held not to apply
for any reason then Ohio Revised Code Chapter 2711 regarding the enforceability
of arbitration agreements and awards will govern this Agreement and the
arbitration award.

 

(ii)                                  (a)                                  All
of a party’s claims must be presented at a single arbitration hearing.  Any
claim not raised at the arbitration hearing is waived and released.  The
arbitration hearing will take place in Cincinnati, Ohio.

 

(b)                                 The arbitration process will be governed by
the Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”) except to the extent they are modified by this Agreement.

 

(c)                                  Employee has had an opportunity to review
the AAA rules and the requirements that Employee must pay a filing fee for which
the Employer has agreed to split on an equal basis.

 

(d)                                 The arbitrator will be selected from a panel
of arbitrators chosen by the AAA in White Plains, New York.  After the filing of
a Request for Arbitration, the AAA will send simultaneously to Employer and
Employee an identical list of names of five persons chosen from the panel.  Each
party will have 10 days from the transmittal date in which to strike up to two
names, number the remaining names in order of preference and return the list to
the AAA.

 

(e)                                  Any pre-hearing disputes will be presented
to the arbitrator for expeditious, final and binding resolution.

 

4

--------------------------------------------------------------------------------


 

(f)                                    The award of the arbitrator will be in
writing and will set forth each issue considered and the arbitrator’s finding of
fact and conclusions of law as to each such issue.

 

(g)                                 The remedy and relief that may be granted by
the arbitrator to Employee are limited to lost wages, benefits, cease and desist
and affirmative relief, compensatory, liquidated and punitive damages and
reasonable attorney’s fees, and will not include reinstatement or promotion.  If
the arbitrator would have awarded reinstatement or promotion, but for the
prohibition in this Agreement, the arbitrator may award front pay.  The
arbitrator may assess to either party, or split, the arbitrator’s fee and
expenses and the cost of the transcript, if any, in accordance with the
arbitrator’s determination of the merits of each party’s position, but each
party will bear any cost for its witnesses and proof.

 

(h)                                 Employer and Employee recognize that a
primary benefit each derives from arbitration is avoiding the delay and costs
normally associated with litigation.  Therefore, neither party will be entitled
to conduct any discovery prior to the arbitration hearing except that:  (i)
Employer will furnish Employee with copies of all non-privileged documents in
Employee’s personnel file; (ii) if the claim is for discharge, Employee will
furnish Employer with records of earnings and benefits relating to Employee’s
subsequent employment (including self-employment) and all documents relating to
Employee’s efforts to obtain subsequent employment; (iii) the parties will
exchange copies of all documents they intend to introduce as evidence at the
arbitration hearing at least 10 days prior to such hearing; (iv) Employee will
be allowed (at Employee’s expense) to take the depositions, for a period not to
exceed four hours each, of two representatives of Employer, and Employer will be
allowed (at its expense) to depose Employee for a period not to exceed four
hours; and (v) Employer or Employee may ask the arbitrator to grant additional
discovery to the extent permitted by AAA rules upon a showing that such
discovery is necessary.

 

(i)                                     Nothing herein will prevent either party
from taking the deposition of any witness where the sole purpose for taking the
deposition is to use the deposition in lieu of the witness testifying at the
hearing and the witness is, in good faith, unavailable to testify in person at
the hearing due to poor health, residency and employment more than 50 miles from
the hearing site, conflicting travel plans or other comparable reason.

 

(j)                                     Arbitration must be requested in writing
no later than 6 months from the date of the party’s knowledge of the matter
disputed by the claim. A party’s failure to initiate arbitration within the time
limits herein will be considered a waiver and release by that party with respect
to any claim subject to arbitration under this Agreement.

 

(k)                                  Employer and Employee consent that judgment
upon the arbitration award may be entered in any federal or state court that has
jurisdiction.

 

5

--------------------------------------------------------------------------------


 

(l)                                     Except as provided in Section 10.A.,
neither party will commence or pursue any litigation on any claim that is or was
subject to arbitration under this Agreement.

 

(m)                               All aspects of any arbitration procedure under
this Agreement, including the hearing and the record of the proceedings, are
confidential and will not be open to the public, except to the extent the
parties agree otherwise in writing, or as may be appropriate in any subsequent
proceedings between the parties, or as may otherwise be appropriate in response
to a governmental agency or legal process.

 

11.                                 Covenant Not to Compete.  For purposes of
this Section 11 only, the term “Employer” shall mean, collectively, Employer and
each of its Affiliates. During the one-year period following termination of
Employee’s employment with Employer for any reason (or if this period is
unenforceable by law, then for such period as shall be enforceable) Employee
will not engage in any business offering services related to the current
business of Employer, whether as a principal, partner, joint venture, agent,
employee, salesman, consultant, director or officer, where such position would
involve Employee in any business activity in competition with Employer.  This
restriction will be limited to the geographical area where Employer is then
engaged in such competing business activity or to such other geographical area
as a court shall find reasonably necessary to protect the goodwill and business
of the Employer.

 

During the two-year period following termination of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable) Employee will not interfere with or
adversely affect, either directly or indirectly, Employer’s relationships with
any person, firm, association, corporation or other entity which is known by
Employee to be, or is included on any listing to which Employee had access
during the course of employment as a customer, client, supplier, consultant or
employee of Employer and that Employee will not divert or change, or attempt to
divert or change, any such relationship to the detriment of Employer or to the
benefit of any other person, firm, association, corporation or other entity.

 

During the one-year period following termination of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable) Employee shall not, without the prior
written consent of Employer, accept employment, as an employee, consultant, or
otherwise, with any company or entity which is a customer or supplier of
Employer at any time during the final year of Employee’s employment with
Employer.

 

Employee will not, during or at any time within three years after the
termination of Employee’s employment with Employer, induce or seek to induce,
any other employee of Employer to terminate his or her employment relationship
with Employer.

 

6

--------------------------------------------------------------------------------


 

12.                                 Goodwill.  Employee will not disparage
Employer or any of its Affiliates in any way which could adversely affect the
goodwill, reputation and business relationships of Employer or any of its
Affiliates with the public generally, or with any of their customers, suppliers
or employees.  Employer will not disparage Employee.

 

13.                                 Termination.

 

A.                                   (i)                                    
Employer or Employee may terminate this Agreement upon Employee’s failure or
inability to perform the services required hereunder because of any physical or
mental infirmity for which Employee receives disability benefits under any
disability benefit plans made available to Employee by Employer (the “Disability
Plans”), over a period of one hundred twenty consecutive working days during any
twelve consecutive month period (a “Terminating Disability”).

 

(ii)                                  If Employer or Employee elects to
terminate this Agreement in the event of a Terminating Disability, such
termination shall be effective immediately upon the giving of written notice by
the terminating party to the other.

 

(iii)                               Upon termination of this Agreement on
account of Terminating Disability, Employer shall pay Employee Employee’s
accrued compensation hereunder, whether Base Salary, Bonus or otherwise (subject
to offset for any amounts received pursuant to the Disability Plans), to the
date of termination.  For as long as such Terminating Disability may exist,
Employee shall continue to be an employee of Employer for all other purposes and
Employer shall provide Employee with disability benefits and all other benefits
according to the provisions of the Disability Plans and any other Employer plans
in which Employee is then participating.

 

(iv)                              If the parties elect not to terminate this
Agreement upon an event of a Terminating Disability and Employee returns to
active employment with Employer prior to such a termination, or if such
disability exists for less than one hundred twenty consecutive working days, the
provisions of this Agreement shall remain in full force and effect.

 

B.                                     This Agreement terminates immediately and
automatically on the death of the Employee, provided, however, that the
Employee’s estate shall be paid Employee’s accrued compensation hereunder,
whether Base Salary, Bonus or otherwise, to the date of death.

 

C.                                     Employer may terminate this Agreement
immediately, upon written notice to Employee, for Cause.  For purposes of this
Agreement, Employer shall have “Cause” to terminate this Agreement only if
Employer’s Board of Directors determines that there has been fraud,
misappropriation or embezzlement on the part of Employee.

 

7

--------------------------------------------------------------------------------


 

D.                                    Employer may terminate this Agreement
immediately, upon written notice to Employee, for any reason other than those
set forth in Sections 13.A., B. and C.; provided, however, that Employer shall
have no right to terminate under this Section 13.D. within one year after a
Change in Control.   In the event of a termination by Employer under this
Section 13.D., Employer shall, within five days after the termination, pay
Employee an amount equal to one times the sum of the annual Base Salary rate in
effect at the time of termination plus the Bonus target in effect at the time of
termination. For the remainder of the Current Term, Employer shall continue to
provide Employee with medical, dental, vision and life insurance coverage
comparable to the medical, dental, vision and life insurance coverage it offers
to its other employees; and, to the extent that Employee would have been
eligible for any post-retirement medical, dental, vision or life insurance
benefits from Employer if Employee had continued in employment through the end
of the Current Term, Employer shall provide such post-retirement benefits to
Employee after the end of the Current Term.  For purposes of any stock option or
restricted stock grant outstanding immediately prior to the termination,
Employee’s employment with Employer shall not be deemed to have terminated until
the end of the Current Term.  In addition, Employee shall be entitled to
receive, as soon as practicable after termination, an amount equal to the sum of
(i) any forfeitable benefits under any qualified or nonqualified pension, profit
sharing, 401(k) or deferred compensation plan of Employer or any Affiliate which
would have vested prior to the end of the Current Term if Employee’s employment
had not terminated plus (ii) if Employee is participating in a qualified or
nonqualified defined benefit plan of Employer or any Affiliate at the time of
termination, an amount equal to the present value of the additional vested
benefits which would have accrued for Employee under such plan if Employee’s
employment had not terminated prior to the end of the Current Term and if
Employee’s annual Base Salary and Bonus target had neither increased nor
decreased after the termination.  For purposes of this Section 13.D., “Current
Term” means the one year period beginning at the time of termination.  For
purposes of this Section 13.D. and Section 13.E.,  “Change in Control” means a
change in control as defined in Employer’s 1997 Long Term Incentive Plan,
including all relevant modifications.

 

E.                                      This Agreement shall terminate
automatically in the event that there is a Change in Control and Employee’s
employment with Employer is actually or constructively terminated by Employer
within one year after the Change in Control for any reason other than those set
forth in Sections 13.A., B. and C.  For purposes of the preceding sentence, a
“constructive” termination of Employee’s employment shall be deemed to have
occurred if, without Employee’s consent, there is a material reduction in
Employee’s authority or responsibilities or if there is a reduction in
Employee’s Base Salary or Bonus target from the amount in effect immediately
prior to the Change in Control or if Employee is required by Employer to
relocate from the city where Employee is residing immediately prior to the
Change in Control.  In the event of a termination under this Section 13.E.,
Employer shall pay Employee an amount equal to one times the sum of the annual
Base Salary rate in effect at the time of termination plus the Bonus target in
effect at the time of termination, all stock options shall become immediately
exercisable (and Employee shall be afforded the opportunity to exercise them).
For the remainder of the Current Term, Employer shall continue to provide

 

8

--------------------------------------------------------------------------------


 

Employee with medical, dental, vision and life insurance coverage comparable to
the medical, dental, vision and life insurance coverage it offers to its other
employees; and, to the extent that Employee would have been eligible for any
post-retirement medical, dental, vision or life insurance benefits from Employer
if Employee had continued in employment through the end of the Current Term,
Employer shall provide such post-retirement benefits to Employee after the end
of the Current Term.  Employee’s accrued benefit under any nonqualified pension
or deferred compensation plan maintained by Employer or any Affiliate shall
become immediately vested and nonforfeitable and Employee also shall be entitled
to receive a payment equal to the sum of (i) any forfeitable benefits under any
qualified pension or profit sharing or 401(k) plan maintained by Employer or any
Affiliate plus (ii) if Employee is participating in a qualified or nonqualified
defined benefit plan of Employer or any Affiliate at the time of termination, an
amount equal to the present value of the additional benefits which would have
accrued for Employee under such plan if Employee’s employment had not terminated
prior to the end of the Current Term and if Employee’s annual Base Salary and
Bonus target had neither increased nor decreased after the termination. 
Finally, to the extent that Employee is deemed to have received an excess
parachute payment by reason of the Change in Control, Employer shall pay
Employee an additional sum sufficient to pay (i) any taxes imposed under section
4999 of the Code plus (ii) any federal, state and local taxes applicable to any
taxes imposed under section 4999 of the Code.  For purposes of this Section
13.E., “Current Term” means the one year period beginning at the time of
termination.

 

F.                                      Employee may resign upon 60 days’ prior
written notice to Employer.  In the event of a resignation under this Section
13.F., this Agreement shall terminate and Employee shall be entitled to receive
Employee’s Base Salary through the date of termination, any Bonus earned but not
paid at the time of termination and any other vested compensation or benefits
called for under any compensation plan or program of Employer.

 

G.                                     Upon termination of this Agreement as a
result of an event of termination described in this Section 13 and except for
Employer’s payment of the required payments under this Section 13 (including any
Base Salary accrued through the date of termination, any Bonus earned for the
year preceding the year in which the termination occurs and any nonforfeitable
amounts payable under any employee plan), all further compensation under this
Agreement shall terminate.

 

H.                                    The termination of this Agreement shall
not amend, alter or modify the rights and obligations of the parties under
Sections 7, 8, 9, 10, 11, and 12 hereof, the terms of which shall survive the
termination of this Agreement.

 

14.                                 Assignment.  As this is an agreement for
personal services involving a relation of confidence and a trust between
Employer and Employee, all rights and duties of Employee arising under this
Agreement, and the Agreement itself, are non-assignable by Employee.

 

9

--------------------------------------------------------------------------------


 

15.                                 Notices.  Any notice required or permitted
to be given under this Agreement shall be sufficient, if in writing, and if
delivered personally or by certified mail to Employee at Employee’s place of
residence as then recorded on the books of Employer or to Employer at its
principal office.

 

16.                                 Waiver.  No waiver or modification of this
Agreement or the terms contained herein shall be valid unless in writing and
duly executed by the party to be charged therewith.  The waiver by any party
hereto of a breach of any provision of this Agreement by the other party shall
not operate or be construed as a waiver of any subsequent breach by such party.

 

17.                                 Governing Law.  This agreement shall be
governed by the laws of the State of Ohio.

 

18.                                 Entire Agreement.  This Agreement contains
the entire agreement of the parties with respect to Employee’s employment by
Employer.  There are no other contracts, agreements or understandings, whether
oral or written, existing between them except as contained or referred to in
this Agreement.

 

19.                                 Severability.  In case any one or more of
the provisions of this Agreement is held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or other
enforceability shall not affect any other provisions hereof, and this Agreement
shall be construed as if such invalid, illegal, or unenforceable provisions have
never been contained herein.

 

20.                                 Successors and Assigns.  Subject to the
requirements of Paragraph 14 above, this Agreement shall be binding upon
Employee, Employer and Employer’s successors and assigns.

 

21.                                 Confidentiality of Agreement Terms.  The
terms of this Agreement shall be held in strict confidence by Employee and shall
not be disclosed by Employee to anyone other than Employee’s spouse, Employee’s
legal counsel, and Employee’s other advisors, unless required by law.  Further,
except as provided in the preceding sentence, Employee shall not reveal the
existence of this Agreement or discuss its terms with any person (including but
not limited to any employee of Employer or its Affiliates) without the express
authorization of the President of Employer.  To the extent that the terms of
this Agreement have been disclosed by Employer, in a public filing or otherwise,
the confidentiality requirements of this Section 21 shall no longer apply to
such terms.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

Broadwing Inc.

 

 

 

 

By:

/s/ Kevin W. Mooney

 

 

Its:

Chief Executive Officer

 

10

--------------------------------------------------------------------------------


 

 

EMPLOYEE

 

 

 

/s/ Matthew W. Booher

 

 

Matthew W. Booher

 

11

--------------------------------------------------------------------------------